DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with PCT/KR2019/005933 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with KR 10-2018-0126067. The certified copy has been filed with the Office on 03/15/2021. Accordingly, the effective filing date was recognized as 10/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Acknowledgments
Acknowledgment is made to “X” reference, KR 10-1237223 B1 listed in the International Search Report for PCT/KR2019/005933.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher R. Lipp on 12/10/2021.

The application has been amended as follows: 
IN THE SPECIFICATION
The title of the invention has been changed to – BACK LIGHT UNIT COMPRISING SHAPE MEMORY MATERIAL AND DISPLAY APPARATUS COMPRISING THE SAME –.

The first full paragraph on page 2 has been replaced with the following amended paragraph: 
– In accordance with one aspect of the disclosure, a display apparatus includes: a backlight unit comprising an optical sheet; and an image forming unit configured to generate an image by transmitting or blocking light emitted from the backlight unit, and the optical sheet includes a plurality of sheets, and includes a shape memory material on at least one of the plurality of sheets.—

The paragraph bridging pages 2 and 3 has been replaced with the following amended paragraph:
–In accordance with another aspect of the disclosure, a backlight unit includes: a light source; and an optical sheet provided so that the light emitted from the light source is incident, on at least one of the plurality of sheets. –

IN THE CLAIMS
The previous version of the claims (filed on 03/15/2021) has been replaced with the version below:
1.	(Currently Amended) A display apparatus comprising:
a backlight unit comprising an optical sheet; and
an image forming unit configured to generate an image by transmitting or blocking light emitted from the backlight unit, and
wherein the optical sheet comprises a plurality of sheets, and comprises a shape memory material on at least one sheet of the plurality of sheets, and
wherein the shape memory material is provided on an entire surface of the at least one sheet.

2.	(Currently Amended) The display apparatus according to claim 1, wherein the optical sheet comprises a shape memory alloy or a shape memory polymer on at least one of the plurality of sheets.

3.	(Currently Amended) The display apparatus according to claim 2, 



5.	(Canceled)  

6.	(Canceled)  

7.	(Canceled)  

8.	(Currently Amended) A backlight unit comprising:
a light source; and
an optical sheet provided so that  thereon, and
wherein the optical sheet comprises a plurality of sheets, and comprises a shape memory material on at least one sheet of the plurality of sheets, and
wherein the shape memory material is provided on an entire surface of the at least one sheet.

9.	(Original) The backlight unit according to claim 8, wherein the optical sheet comprises at least one of a diffuser sheet, a prism sheet, a protective sheet, and a brightness enhancement sheet.

on at least one of the plurality of sheets.

11.	(Currently Amended) The backlight unit according to claim 10, 

12.	(Canceled)  

13.	(Canceled)  

14.	(Canceled)  

15.	(Canceled)  

Allowable Subject Matter
Claims 1-3 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Sugimoto et al (US 20170205570 A1; “Sugimoto”), fails to disclose or suggest the combined structure and functionality of the shape memory material is provided on an entire surface of the at least one sheet as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Sugimoto is given below.
Sugimoto discloses a display apparatus (display apparatus 1, shown in at least Figs 1 in the embodiment shown in Fig 11, and further described below) comprising: 
a backlight unit (light source device 2) comprising an optical sheet (optical sheet group 21); and 
an image forming unit (display panel 11) configured to generate an image by transmitting or blocking light emitted from the backlight unit (configuration shown n Fig 11; since display panel 11 is a liquid crystal panel as described in at least ¶ 0058, the functionality of transmitting and blocking is an inherent feature of the liquid crystal devices), and 
wherein the optical sheet (21) comprises a plurality of sheets (plurality shown in Fig 11), and comprises a shape memory material (spacers 32, described as shape memory alloy in at least ¶ 0124) on at least one of the plurality of sheets (shown with attachment part 322 of 32 on bottom optical sheet of the optical sheet group in Fig 11).
Sugimoto does not disclose wherein the shape memory material is provided on an entire surface of the at least one sheet. Therefore the claim is novel
Further, Sugimoto is silent regarding the composition of the shape memory alloy, much less its transparency, and Sugimoto shows the shape memory alloy proximate to the black matrix material of the image forming unit in Fig 11; therefore outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the memory shape alloy of Sugimoto to be disposed on the entire surface of the at least one sheet of Sugimoto since the only apparent 
Re Claims 2-3:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 8:
The closest prior art of record, Sugimoto, fails to disclose or suggest the combined structure and functionality of the shape memory material is provided on an entire surface of the at least one sheet as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Sugimoto would be similar to the one given in claim 1 above.
Re Claims 9-11:
The claims are allowed due to their dependence on allowed base claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn et al (US 20180117876 A1) and Choi et al (US 20160363723 A1), both disclose a display apparatus comprising a shape memory material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875